Cooke, J.
(dissenting). I respectfully dissent and vote for affirmance. The proceeding should not be dismissed as moot since petitioner remains incarcerated, as distinguished from the situation in Matter of Cummings v Regan (36 NY2d 969), where, at the time of argument before this court, petitioners were either out on parole or released by reason of expiration of sentence. Although section 214 of the Correction Law has been amended (L 1975, ch 131, eff Aug. 2, 1975), so as to include a new subdivision 6, providing for prompt written notification "of the facts and reason or reasons” for denial of parole following a hearing, the disposition made by this court does not provide for a new parole release hearing to which petitioner is entitled.
Order reversed, etc.